Citation Nr: 1704766	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disorder claimed as degenerative disk disease, multilevel, with radiculopathy, left leg.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1969, from May 1973 to April 1975, and from April 1976 to December 1985.  He also had service in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Also on appeal is a September 2014 rating decision granting service connection for PTSD and assigning an initial disability rating of 30 percent effective June 13, 2013.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further action is warranted.  

Sleep Apnea and Low Back

The claims involving sleep apnea and a low back disorder must be remanded to attempt to obtain records from the Social Security Administration (SSA).  The Veteran wrote in several statements, including his May 2013 notice of disagreement (NOD) that he had been awarded disability benefits from the SSA.  The SSA records may be relevant to these two issues, and should be obtained.   

PTSD Rating-Manlincon SOC

The claim for an increased rating for PTSD must be remanded for issuance of an SOC.  The claim was granted in a September 2014 rating decision.  The RO issued a second rating decision in February 2015 continuing the 30 percent rating for PTSD.  The Veteran then filed a VA Form 21-0958, Notice of Disagreement (NOD), in September 2015, disagreeing with the disability rating assigned.  (In the NOD, he identified an August 2014 rating decision; however, it is clear he was intending to appeal the September 2014 rating decision, for which it was timely submitted.)  

At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the issue of entitlement to a higher initial disability rating for PTSD.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

2.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

3.  Finally, readjudicate the petitions to reopen prior claims of service connection for sleep apnea and a low back disorder.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

